Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s submission of a response was received on 10/21/21. 
In the response Applicant amended claim(s) 1, 6, 14. 
Currently, claim(s) 1-20 is/are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In the instant application, claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1:
	Claim(s) 1-20 is/are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).
Step 2A:

For instance, regarding independent claim(s) 1, 6, 14, 
Prong 1 analysis:
The limitations of “track a duration of the player at the ranked position; and after expiration of the period of time determine a total duration of a first player of the plurality of players at a first ranked position of the quantity of ranked positions; determine a first benefit for the first player based, at least in part, on the total duration at the first ranked position” (claim 1), “for each of the quantity of ranked positions, at each of a plurality intervals: determine a player having a ranking corresponding to that ranked position; responsive to a leaderboard benefit determination event occurring based on one of the players maintaining one of the rankings corresponding to one of the ranked positions for a designated duration over at least two of the plurality of intervals: determine a benefit” (claims 6, 14), are considered to fall within the mental processes grouping. The recited limitations, as drafted, cover performance of the limitations in the mind but for the recitation of generic computer components (e.g. a gaming system). That is, other than reciting a gaming system comprising a processor and a memory device which stores a plurality of instructions executed by the processor, nothing in the claim element precludes the step from practically being performed in the mind. For example, a gaming operator can easily monitor the duration of a player’s ranked position and determine his/her benefit associated with the ranked position in his/her mind.
Furthermore, dependent claims 2-5, 7-13, 15-20 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less 
Prong 2 analysis: 
The above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the additional elements “monitor events associated with a plurality of players over a period of time; for each of the plurality of players, for each occurrence of one of the events over the period of time, determine, based, at least in part, on the event, a ranked position of the player among a quantity of ranked positions, and cause a display, by a display device, of the first benefit for the first player” (claim 1), “cause a display device to display a leaderboard comprising a plurality of ranked positions, cause the display device to display an identifier of the determined player, cause the display device to display the determined benefit” (claims 6, 14), are generically recited computer elements that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these 
Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method and system merely implements the above-identified abstract idea using rules (e.g., computer instructions) executed by a computer. The claimed elements are recited at a high level of generality (i.e. as a general means of gathering and transmitting data for use in determining a benefit associated with ranked position), and amounts to mere data gathering and data transmission, which is a form of insignificant extra-solution activity. Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
Step 2B:
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Further, in view of Berkheimer, the additional elements are considered as conventional activity. For instance, Oberberger (2008/0108425) teaches the additional 
In addition, with regards to the present claims, the courts have recognized the computer functions as well‐understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
For instance, regarding claims 1-20, each claim describes physical or software elements that provide a generic environment in which to carry out the abstract idea, which is similar to the conventional activity or as insignificant extra-solution activity of selecting information, based on types of information, for collection, analysis and display in EPG, gathering, receiving and transmitting data in Symantec, TLI, OIP Techs., buySAFE, performing repetitive calculation in Flook, Bancorp, and rules in In re Smith.
Therefore, claim(s) 1-20 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments filed 10/21/21 have been fully considered but they are not persuasive.
	Re 35 U.S.C. §101 Rejection,
	Applicant argues that the amended claims are not directed to an abstract idea because it recites elements such as a memory device…cause a display, by a display device, of the first benefit for the first player. Examiner respectfully disagrees. The amend claims fall into the “mental process” group of abstract ideas, because the recited e.g., pen and paper, or a computer) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. See October Update at Section I(C)(ii) and (iii). Nor does the recitation of a controller in this claim negate the mental nature of this limitation because the claim here merely uses the processor as a tool to perform the otherwise mental process.
	Applicant further argues that the claims integrate the abstract idea into a practical application because they provide a solution to the problem by providing prizes based on a player maintaining a ranked position of a leaderboard. This argument is not persuasive. As noted, the claimed invention’s improvement is similar to the idea of maintaining the player’s interest and encouraging more game plays by providing prizes for the player maintaining a ranked position in a leaderboard (that is, rewarding players for their dedication to the gaming establishment over a period of time). As such, the claims indicate an improvement in the abstract idea itself, rather than an improvement in the relevant technology. Further, nothing the specification indicates that the claims reflect any improvement in the functioning of a computer. Therefore, for the reasons as set forth above, the 101 rejection has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777. The examiner can normally be reached Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JASON T YEN/Primary Examiner, Art Unit 3715